Title: From George Washington to Colonel Moses Hazen, 25 January 1780
From: Washington, George
To: Hazen, Moses


          
            Dr Sir
            Hd Qrs Morris town 25 Jany 1780
          
          I have before me your letter of this date.
          The doubling of the garrison on Staten-Island, besides the giving a greater security to the place may have something further in view I am informed by Major Thayer (who commands a detatchment at Paramus) that the enemy have also doubled their numbers at Pawlus Hook. These circumstances would point to some offensive operation on their part; and I would imagine the forage in the neighbourhood of the Scotch plains to be a principal object. You will necessarily turn your attention not only to Staten Island but to Powles Hook and obtain certain intelligence of the situation of things in this quarter. Should the enemy make any attempt they may operate from both places—And should the ice be strong enought to cross troops from N. York to Pawlus Hook (and it is said to be in this condition) they will be able to augment their force at pleasure and with the greatest facility. This circumstance is well worth attending to, and will no doubt claim your enquiry and precautions.
          The relief marches to day Yet will however, remain with your’s, for some days after it joins you, or till my further orders on the subject.
          I find by Major Thayer’s report that a communication between New-York and Hoebuck has been opened by the enemy, and that many sleds are daily employed in the transporting of wood. Perhaps this may afford an opportunity to strike some of their covering parties.
          If any thing in the way you mention can be effected on Staten Island, the militia if not essential to its success should not be included—As we have reason to believe that there taking up arms is a matter of compulsion; and more intended for show than service. I am.
        